BEAUCHAMP, Judge.
Appellant was assessed a penalty of four years in the county jail and $1000 fine on a complaint charging him with the offense of unlawfully possessing whisky for the purpose of sale in a dry area. The complaint further alleges two prior convictions for a like offense.
The transcript contains no record of a notice of appeal. Consequently, this court has no jurisdiction and the appeal is dismissed.
On Appellant’s Motion to Reinstate Appeal.
DAVIDSON, Commissioner.
Appellant has filed, with his motion to reinstate the appeal, affidavits attesting the fact that he did give notice of appeal in the trial court, and seeks thereby to have this court recognize that notice of appeal was properly given.
This we cannot do. Whether appellant did, in fact, give such notice of appeal in the trial court- is a matter to be determined in that court.
The motion to reinstate the appeal is overruled.
Opinion approved by the court.